Per Curiam.

In view of the fact that the rent commission granted tenant’s application for a reduction in rent because the tenant had been deprived of the storage space here involved, the latter may not retain the use of such space. Tenant’s resumption of occupancy was without landlords’ permission and constituted an intrusion or squatting upon the premises in question within the purview of subdivision 4 of section 1411 of the Civil Practice Act.
The final order should be unanimously reversed, on the law and facts, with $30 costs to landlords, and final order directed in favor of landlords, with appropriate costs in the court below.
Eleihfeld, Di Gtovanha and Keogh, JJ., concur.
Pinal order reversed, etc.